EXHIBIT CONSULTING AND TRANSITION AGREEMENT This Consulting and Transition Agreement (this "Agreement") is entered into by and between Independent Bank Corporation, a bank holding company incorporated under the laws of the State of Michigan (the "Company"), Independent Bank, a Michigan banking corporation and wholly-owned subsidiary of the Company (the "Bank"), and Michael M. Magee, Jr. ("Mr. Magee"), the President and Chief Executive Officer ("CEO") of the Company and the Bank. Background A. Mr.
